DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/22/2019, 04/22/2019, 04/22/2019 and 08/05/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
3.	Claims 1-26 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
5.	The receipt of Drawings are acknowledged.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is objected to because of the following informalities:  In line 1 of claim 7 it states “7. The ACP of claim 7”. Hence, Claim 7 is currently dependent on itself which is incorrect. Claim 7 cannot be dependent on Claim 7. Appropriate correction is required.

Note: Examiner will interpret that Claim 7 is dependent on Claim 1, for continued examination of the following office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

9.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“analysis integration module” in claim 1.
“a collaboration module” in claim 1.
“a gateway module” in claim 1.
“a routing and access logic module” in claim 1.
“a data integration module” in claim 2.

10.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)	Claim 1: “an analysis integration module” corresponds to “Analysis Integration Module 114A”. ‘Analysis integration module(s) 114A/114B convert or translate requests for the analysis of some data into a request that can be submitted to an analysis service. The analysis integration module(s) 114A/114B may also convert or translate results from the analysis service to a standard format for consumption by an end user or storage in one of the multiple data sources. (See Applicant’s Drawing, Fig. 2, Analysis Integration Module 114A and Applicant’s Specification, Para [0034]).

(b)       Claims 1 and 18: “a collaboration module” corresponds to “Collaboration Client 504”. ‘As further shown in FIG. 5, the analysis service collaboration client 504 communicates to the analysis integration module(s) 114A/114B. The collaboration client 504 may include a client SDK (not shown) that is adapted to receive the display information from the remote access server 508 to which it is connected. A collaboration notification is provided to initiate a collaboration session between the service application 104 and service collaboration platform 112. In addition, the architecture 500 may be used in conjunction with smartphones, tablets, notebooks or commodity desktops, as the architecture 500 is designed to scale images in accordance with the hardware and display capabilities of the connected client 102.). (See Applicant’s Drawing, Fig. 5, Collaboration Client 504 and Applicant’s Specification, Para. [0049]).

(c)	Claim 1: “a gateway module” corresponds to “gateway module 216”. ‘A gateway module 216 may expose the API 602 to provide access to the ACP
functionalities and upstream analysis services. (See Applicant’s Drawing, Fig. 2, Gateway Module 216 and Applicant’s Specification, Para. [0042]).

(d)	Claims 1 and 20: “a routing and access logic module” corresponds to “Routing and Access Logic Module 208”. ‘Routing and access logic 208 provides for Al service selection in accordance with, e.g., input data parameters, a type of study, user selection, information from the licensing module 204, etc. The routing and access logic 208 may provide rules for matching data to analysis services 116A/116B/116N, for example, according to IT or user preconfigured service selection, or dynamic analysis service selection based on availability (e.g., emergencies), subscriptions, or prioritization (e.g., user preferences, preconfigured tiered preferences). Routing and access logic 208 may also provide for rules to automatically generate a second opinion from another algorithm in accordance with threshold confidence levels. (See Applicant’s Drawing, Fig. 2, Routing and Access Logic Module 208 and Applicant’s Specification, Para. [0038]).

Claim 2: “a data integration module” corresponds to “Data Integration Module 108”. ‘With reference to FIG. 4, the architecture 100 may optionally include the data integration module 108 for bringing data from multiple different data sources 110A/110B
together into a common data model or format for ingestion by the ACP 112. The data
integration module 108 handles HTTP requests from e.g., the service application 104, to
perform a search using user-specified criteria, or to load user-specified data. The data
integration module 108 converts the request into whatever protocol is required to
communicate to the connected data sources 110A/110B, such as DICOM Q/R, DICOM web, XDS-I, or a propriety API. Once results are retrieved, the data integration module 108 may convert them to a common data format such as JSON or XML for search results, binary data for documents and DICOM objects (no conversion basically) and returns them as an HTTP response. The data integration module 108 provides connections to a variety of data sources 110A/110B by hiding the details of integrating with those data sources 110A/110B and presenting a single interface for information exchange to all of them. The data integration module 108 provides a data path that by-passes the service application 104 in the data-driven process where the ACP 108 operates to provide data directly to the analysis service(s) 116A/116B, without user participation. Also, as shown in FIG. 4, the architecture 100 may be configured in a distributed fashion having on premise components and cloud-based components 
 (See Applicant’s Drawing, Fig. 2, Data Integration Module 108 and Applicant’s Specification, Para. [0047]).

11.	Dependent claims 3-16 and 18-25 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

12.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US PG. Pub. 2013/0208966 A1) in view of Zhao (Embodiment 2) (US PG. Pub. 2013/0208966 A1).

	Referring to Claim 1, Zhao, Embodiment 1, teaches an analysis collaboration platform (ACP) (See Zhao, Fig. 2, Medical Image Collaboration Platform 200), comprising:
at least one analysis integration module (See Zhao, Fig. 2, Clients 202-203) for providing data format translation and integration with at least one analysis service (See Zhao, Sect. [0057], the browser/client/mobile application standards allow integration with an electronic health record based on patient ID, or other common parameter which automatically links different types of records. It can also be used to link anonymous cases to online publications--allowing 3D or advanced views of case images. The cloud-based system is flexible so it can adapt integration standards as they develop and as they evolve.);
a collaboration module (See Zhao, Fig. 5, Collaboration Module 501 of Medical Image Collaboration System 208 in Fig. 2) coordinates communications and actions for providing communication between a service application and the at least one analysis service (See Zhao, Fig. 5, Collaboration Module 501, Sect. [0074] lines 9-12, collaboration module 501 coordinates communications and actions amongst clients 202-203 discussing, viewing and/or manipulating host image and/or image data 502.);
a routing and access logic module (See Zhao, Fig. 2, Workflow Management System 205) for routing input data, analysis results, and requests to the ACP (See Zhao, Sect. [0052] lines 1-7, After a user validates the results generated from processing a workflow stage predefined in the workflow template, workflow management system 205 creates a new scene and stores the new scene to the workflow scene. Workflow management system 205 also allows the updating and saving of scenes during user adjustments of the medical image views generated from the scenes.). 

Zhao, fails to explicitly teach 
a gateway module to provide at least one input data source for access to the ACP; and
wherein the ACP provides connection and management of the at least one analysis service, the input data, the analysis results, the service application, and the at least one data source in accordance with the requests.

However, Zhao, Embodiment 2, teaches 
a gateway module (See Zhao, Embodiment 2, Fig. 9, Rules 903) that exposes an API to provide at least one input data source for access to the ACP (See Zhao, Embodiment 2, Fig. 9, Web Interface as API, Sect. [0095] lines 5-10, image data may be transmitted to cloud 103 and stored in a specific area or directory of data store 206 based on the configuration or profile set forth in a set of rules 903. Rules 903 may be configured by a user or an administrator via an API such as a Web interface.); and
wherein the ACP provides connection and management of the at least one analysis service, the input data, the analysis results, the service application, and the at least one data source in accordance with the requests (See Zhao, Embodiment 2, Figs. 9 and 13, Gateway Managers 901-902, Sect. [0105], Method 1300 may be performed by any of data gateway managers 901-902, 921 of FIG. 9. Referring to FIG. 13, at block 1301, a local device (e.g., gateway manager/router/computer) receives a 3D medical image data captured by a medical imaging device. At block 1302, the 3D medical image data is anonymized including removing certain metadata associated with the 3D medical image data based on an anonymization template. At block 1303, the anonymized 3D medical image data is then automatically uploaded to a cloud server, using a network connection established via an internet port of the local device.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate a gateway module to provide at least one input data source for access to the ACP; and wherein the ACP provides connection and management of the at least one analysis service, the input data, the analysis results, the service application, and the at least one data source in accordance with the requests.  The motivation for doing so would have been to provide a cloud server, also referred to as an image processing server, that has the capability of processing one or more medical images to allow multiple participants to view and process the images either independently or in a collaborated manner or conferencing environment (See Sect. [0026] of the Zhao reference).  Therefore, it would have been obvious to combine Zhao and Zhao, (Embodiment 2) to obtain the invention as specified in claim 1.

	Referring to Claim 2, Zhao in view of Zhao, (Embodiment 2) teaches the ACP of claim 1 (See Zhao, Fig. 2, Medical Image Collaboration Platform 200), further comprising a data integration module (See Zhao, Fig. 2, Server 109) for converting input data retrieved from the at least one data source and converted into a common format for ingestion by the ACP (See Zhao, Fig. 2, Server 109, Sect. [0060] lines 8-20, server 109 further includes a data mining component or system configured to perform data mining on medical data received from a variety of data sources. The data mining component may be integrated with server 109 or alternatively maintained by a third party service provider over a network and invoked by server 109. The data mining system is configured to provide cloud-based data mining or analysis services on medical data stored in medical data store 206 to a variety of clients over the Internet. The data mining system can perform a variety of mining and analysis operations on demand from a client, or automatically, and generate and deliver the results to the client based on a variety of service or licensing agreements.).

	Referring to Claim 3, Zhao in view of Zhao, (Embodiment 2) teaches the ACP of claim 1 (See Zhao, Fig. 2, Medical Image Collaboration Platform 200), wherein the ACP selectively communicates with plural data sources and plural analysis services in accordance with information contained in the routing and access logic module (See Zhao, Fig. 2, Sect. [0040], system 200 includes server 109 communicatively coupled to one or more clients 202-203 over network 201, which may be a LAN, MAN, WAN, or a combination thereof. Server 109 is configured to provide cloud-based image processing services to clients 202-203 based on a variety of usage licensing models. Each of clients 202-203 includes a client application such as client applications 211-212 to communicate with a server counterpart 209, respectively, to access resources provided by server 109. Server application 209 may be implemented as a virtual server or instance of the server application 209, one for each client.).

	Referring to Claim 4, Zhao in view of Zhao, (Embodiment 2) teaches the ACP of claim 1 (See Zhao, Fig. 2, Medical Image Collaboration Platform 200), further comprising temporary data storage for storing the input data and the analysis results (See Zhao, Fig. 2, Medical Data Store 206, Sect. [0041] lines 6-11, Medical data store 206 is utilized to store medical images and image data received from medical data center (e.g., PACS systems) 105 or other image storage systems 215 (e.g., CD-ROMs, or hard drives) and processed by image processing system 207 and/or image preprocessing systems 204.).

	Referring to Claim 5, Zhao in view of Zhao, (Embodiment 2) teaches the ACP of claim 1 (See Zhao, Fig. 2, Medical Image Collaboration Platform 200), wherein the service application is joined as a collaborator in a collaborative session (See Zhao, Fig. 2, Sect. [0073] lines 1-7, Referring back to FIG. 2, server 109 further includes medical image collaboration system 208 capable of hosting a medical image discussion and processing session amongst participants such as clients 202-203 discussing and processing medical images retrieved from medical data store 206 in a collaboration fashion.).

	Referring to Claim 6, Zhao in view of Zhao, (Embodiment 2) teaches the ACP of claim 1 (See Zhao, Fig. 2, Medical Image Collaboration Platform 200), wherein the ACP is operable in a user-driven mode or a data- driven mode (See Zhao, Sect. [0061] lines 10-16, The data mining system can perform quantitative image data analysis that can be performed before a user requires the data (in the background, at night, etc.) The data mining system has the ability to access and use this information quickly and in real time since the user does not have to download all the images and then do the analysis every time he/she needs to use the results.).

	Referring to Claim 7, Zhao in view of Zhao, (Embodiment 2) teaches the ACP of claim 7 (See Zhao, Fig. 2, Medical Image Collaboration Platform 200), wherein in the results mode, the ACP provides the analysis results to the service application for display to the end-user at a client device (See Zhao, Fig. 4C, Data Mining Result Display, Sect. [0068] lines 5-14, The data mining system retrieves, calculates and correlates data automatically. The data mining system may provide visual indicators of data relationships along with the data. In addition, the data mining system helps providing a more efficient workflow to compare and trend data, which allows a physician or other healthcare practitioner to track disease progression and/or disease regression within the scope of evidence-based medicine. FIG. 4C is a screenshot illustrating a GUI presenting a result of data mining operations performed by a cloud server.).

	Referring to Claim 8, Zhao in view of Zhao, (Embodiment 2) teaches the ACP of claim 7 (See Zhao, Fig. 2, Medical Image Collaboration Platform 200), wherein the ACP operates in the user-driven mode during a collaboration session, and wherein the ACP provides the analysis results to the end-user synchronously (See Zhao, Sect. [0087] lines 1-15, In the user mode a large number of users are trained in a conferencing and collaboration training environment. In testing some features of the training include advanced image processing software to view and manipulate or analyze image data on the same case or different cases simultaneously, wherein, test scoring can be performed automatically, or by an instructor viewing the result and process of the various students. The results may be quantitative or qualitative. In a lecture situation, there may be a need to present cases to students in a fairly controlled manner, by limiting what the students can see on any given case, or by magnifying certain aspects of a case for closer viewing and/or emphasis.).

	Referring to Claim 9, Zhao in view of Zhao, (Embodiment 2) teaches the ACP of claim 6 (See Zhao, Fig. 2, Medical Image Collaboration Platform 200).
Zhao fails to explicitly teach 
wherein in the data-driven mode, the ACP receives the input data from the at least one data source, and wherein the input data is processed asynchronously by the at least one analysis service.

However, Zhao, (Embodiment 2) teaches 
wherein in the data-driven mode, the ACP receives the input data from the at least one data source, and wherein the input data is processed asynchronously by the at least one analysis service (See Zhao, (Embodiment 2), Sect. [0096], each of data gateway managers 901-902 includes a data anonymizer such as anonymizers 909-910, prior to transmitting medical data to cloud 103 or amongst data centers 101-102, configured to anonymize certain information from the medical data, such as patient information including, but is not limited to, patient name, address, social security number, credit card information, etc. Such an anonymization can be performed based on rules which are preconfigured, or configured at the time of data transfer and/or in an anonymization configuration file (e.g., anonymization configuration files 911-912), which can be configured by a user or an administrator via an administration user interface associated with the data gateway manager. Note that data gateway management may also be performed with other data sources 922 (e.g., image storage systems, CD-ROMS, computer hard drives etc.) via the respective data gateway manager 921 and anonymizer 920.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein in the data-driven mode, the ACP receives the input data from the at least one data source, and wherein the input data is processed asynchronously by the at least one analysis service.  The motivation for doing so would have been to provide a cloud server, also referred to as an image processing server, that has the capability of processing one or more medical images to allow multiple participants to view and process the images either independently or in a collaborated manner or conferencing environment (See Sect. [0026] of the Zhao reference).  Therefore, it would have been obvious to combine Zhao and Zhao, (Embodiment 2) to obtain the invention as specified in claim 9.


	Referring to Claim 10, Zhao in view of Zhao, (Embodiment 2) teaches the ACP of claim 9 (See Zhao, Fig. 2, Medical Image Collaboration Platform 200), wherein the data integration module provides a data path for the input data to be received by the ACP without use of the service application (See Zhao, Sect. [0080] lines 7-12, The image data may relate to a subset of one procedure, one patient, or more than one patient/procedure. The software and image data can be accessed from anywhere and at any time, by anybody whom has been provided access, without extensive software are hardware installation).

	Referring to Claim 11, Zhao in view of Zhao, (Embodiment 2) teaches the ACP of claim 1 (See Zhao, Fig. 2, Medical Image Collaboration Platform 200), wherein the ACP is operable in a results mode or a training mode (See Zhao, Sect. [0087] lines 1-8, Training is another scenario in which the conferencing and collaboration can be utilized. In a training environment, there tends to be a large number of users. Some features of a testing environment include testing, lectures, certification and others. In a testing situation, several users will use the advanced image processing software to view and manipulate or analyze image data on the same case or different cases, either simultaneously, or independently.).

	Referring to Claim 12, Zhao in view of Zhao, (Embodiment 2) teaches the ACP of claim 11 (See Zhao, Fig. 2, Medical Image Collaboration Platform 200), wherein in the training mode, the input data is training data, and the training data is generated by the end-user of the service application (See Zhao, Sect. [0087] lines 1-8, Training is another scenario in which the conferencing and collaboration can be utilized. In a training environment, there tends to be a large number of users. Some features of a testing environment include testing, lectures, certification and others. In a testing situation, several users will use the advanced image processing software to view and manipulate or analyze image data on the same case or different cases, either simultaneously, or independently.).

	Referring to Claim 13, Zhao in view of Zhao, (Embodiment 2) teaches the ACP of claim 12 (See Zhao, Fig. 2, Medical Image Collaboration Platform 200), wherein the training data is incremental training data generated from the result data received by the end-user service application (See Zhao, Sect. [0061], Quantitative image processing refers to image processing that results in a value such as a measurement of a tumor diameter. According to one embodiment, the data mining system has the ability to do massive, anonymized, automatic, and continual analysis and trending on all the data from multiple sources. The data mining system can perform quantitative image data analysis that can be performed before a user requires the data (in the background, at night, etc.) The data mining system has the ability to access and use this information quickly and in real time since the user does not have to download all the images and then do the analysis every time he/she needs to use the results. It can provide more flexible licensing, geographies and access, including controlling access by teams, specialties and access levels.).

	Referring to Claim 14, Zhao in view of Zhao, (Embodiment 2) teaches the ACP of claim 12 (See Zhao, Fig. 2, Medical Image Collaboration Platform 200), wherein in the user-driven mode, training data is provided to the analysis service by the service application synchronously during a collaboration session (See Zhao, Embodiment 1, Sect. [0087] lines 1-8, In the user mode a large number of users are trained in a conferencing and collaboration training environment. Some features of the training include advanced image processing software to view and manipulate or analyze image data on the same case or different cases simultaneously.).

	Referring to Claim 15, Zhao in view of Zhao, (Embodiment 2) teaches the ACP of claim 12 (See Zhao, Fig. 2, Medical Image Collaboration Platform 200). 

Zhao fails to teach
wherein the training data is provided to a data store.

However, Zhao (Embodiment 2) teaches
wherein the training data is provided to a data store (See Zhao, (Embodiment 2), Fig. 9, Data Stores 905-906, Sect. [0093] lines 10-16, Each of data centers 101-102 includes a data store such as data stores 905-906 to store or archive medical image data captured by a variety of image capturing devices, such as CT, MRI, PET, SPECT, ultrasound, tomography, etc. The data centers 101-102 may be associated with different organization entities such as medical institutes.).
Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the training data is provided to a data store.  The motivation for doing so would have been to provide a cloud server, also referred to as an image processing server, that has the capability of processing one or more medical images to allow multiple participants to view and process the images either independently or in a collaborated manner or conferencing environment (See Sect. [0026] of the Zhao reference).  Therefore, it would have been obvious to combine Zhao and Zhao, (Embodiment 2) to obtain the invention as specified in claim 15.

	Referring to Claim 16, Zhao in view of Zhao, (Embodiment 2) teaches the ACP of claim 1 (See Zhao, Fig. 2, Medical Image Collaboration Platform 200), wherein the mode of operation is determined by, information contained in the routing and access logic module to forward the input data to the at least one analysis service (See Zhao, Sect. [0075] lines 1-7, collaboration module 501 generates, via image processing system 207, client images and/or image data 504-505 and transmits client images and/or image data 504-505 to clients 202-203, respectively. Client images and/or image data 504-505 may be viewed based on access privileges (e.g., part of access control list or ACL 503) of clients 202-203. Certain information associated with host image and/or image data 502 may not be visible based on the access privileges of clients 202-203.).

	Referring to Claim 17, Zhao in view of Zhao, (Embodiment 2) teaches a method for analyzing data (See Zhao, Fig. 8, Medical Image Data Collaboration Method), comprising:
receiving, at an analysis collaboration platform, input data from at least one data source (See Zhao, Sect. [0051] lines 1-4, The image processing operations receive medical image data collected by the medical imaging devices as inputs, process the medical image data, and generate metadata as outputs);
processing the request or the input data at the analysis collaboration platform to provide the input data to at least one analysis service (See Zhao, Sect. [0051] lines 4-14, Metadata, also known as metadata elements, broadly refers to parameters and/or instructions for describing, processing, and/or managing the medical image data. For instance, metadata generated by the image processing operations of a workflow stage includes image processing parameters that can be applied to medical image data to generate medical image views for diagnostic purpose. Further, various automatic and manual manipulations of the medical image views can also be captured as metadata. Thus, metadata allows the returning of the system to the state it was in when the metadata was saved.);
receiving, at the analysis collaboration platform, results from the at least one analysis service (See Zhao, Sect. [0052], After a user validates the results generated from processing a workflow stage predefined in the workflow template, workflow management system 205 creates a new scene and stores the new scene to the workflow scene. Workflow management system 205 also allows the updating and saving of scenes during user adjustments of the medical image views generated from the scenes.);
providing the results from the analysis collaboration platform to the at least one data source (See Zhao, Sect. [0074] lines 16-18, Collaboration module 501 is configured to update image and/or image data 502 based on the rendering result received from image processing system 207.).

	Referring to Claim 18, Zhao in view of Zhao, (Embodiment 2) teaches the method of claim 17 (See Zhao, Fig. 8, Medical Image Data Collaboration Method), further comprising joining the at least one analysis service as a collaborator with a user of a service application using a collaboration module at the analysis collaboration platform (See Zhan, Fig. 5, Sect. [0074] lines 12-18, In response to an image manipulation or rendering command received from one of clients 202-203 on image 502, collaboration module 501 is configured to invoke image processing system 207 to render image 502 according to the command. Collaboration module 501 is configured to update image and/or image data 502 based on the rendering result received from image processing system 207.).

	Referring to Claim 19, Zhao in view of Zhao, (Embodiment 2) teaches the method of claim 18 (See Zhao, Fig. 8, Medical Image Data Collaboration Method), further comprising receiving feedback from the service application in response to the results (See Zhao, Sect. [0120] lines 10-13, The uniformity of the color pattern, or lack thereof, reflects the extent to which motion is harmonic, providing immediate visual feedback from a single image.);
providing the feedback to the at least one analysis service to refine the results (See Zhao, Sect. [0122] lines 1-8, Findings Workflow supports progressive analysis of serial acquisitions, for the same patient. Each finding can be tracked across multiple examinations, in a table that is maintained indefinitely in the iNtuition system's database, without requiring the prior scans to remain present on the system. Measurement data and key images are captured and retained, allowing new scans to be placed in context with prior results, and reports to be produced at any time.).
	
Referring to Claim 20, Zhao in view of Zhao, (Embodiment 2) teaches the method of claim 17 (See Zhao, Fig. 8, Medical Image Data Collaboration Method), further comprising providing the input data to at least one analysis service in accordance with information contained in a routing and access logic module within the analysis collaboration platform (See Zhao, Fig. 5, Sect. [0074] lines 8-18, collaboration system 208 includes a collaboration module 501 to coordinate communications and actions amongst clients 202-203 discussing, viewing and/or manipulating host image and/or image data 502. In response to an image manipulation or rendering command received from one of clients 202-203 on image 502, collaboration module 501 is configured to invoke image processing system 207 to render image 502 according to the command. Collaboration module 501 is configured to update image and/or image data 502 based on the rendering result received from image processing system 207.).

	Referring to Claim 21, Zhao in view of Zhao, (Embodiment 2) teaches the method of claim 17 (See Zhao, Fig. 8, Medical Image Data Collaboration Method), further comprising selectively providing the data to plural analysis services in response to second information contained in the provide the input data to at least one analysis service (See Zhao, Sect. [0075] lines 32-37, collaboration module 501 is configured to coordinate the image processing stages amongst clients 202-203. When a first client has completed one stage, collaboration module 501 may send a notification to a second client such that the second client can take over the control of the image data and processing the image data of the next stage, etc.).

	Referring to Claim 22, Zhao in view of Zhao, (Embodiment 2) teaches the method of claim 17 (See Zhao, Fig. 8, Medical Image Data Collaboration Method), further comprising:
operating the analysis collaboration platform in a training mode (See Zhao, Sect. [0087] lines 1-5, Training is another scenario in which the conferencing and collaboration can be utilized. In a training environment, a large number of users of a testing environment include collaboration for testing, lectures, certification and others.);
providing the input data in the form of training data that is generated at a service application (See Zhao, Sect. [0104] lines 17-22, The user input maybe examined by the system based on the type of the DICOM tag. If the information is incorrect, the user may be prompted to reenter the correct value. After all user inputs are collected, a new anonymous template or configuration file is created and stored.).

	Referring to Claim 23, Zhao in view of Zhao, (Embodiment 2) teaches the method of claim 22 (See Zhao, Fig. 8, Medical Image Data Collaboration Method), wherein the training data is incremental training data generated from the results that are received at the service application (See Zhao, Sect. [0087] lines 1-11, In a training environment, collaboration by users include training data, testing, lectures, certification and others, users will use the advanced image processing software application to view and manipulate or analyze image data of the results and process.).

	Referring to Claim 24, Zhao in view of Zhao, (Embodiment 2) teaches the method of claim 22 (See Zhao, Fig. 8, Medical Image Data Collaboration Method), further comprising providing the training data synchronously during a collaboration session (See Zhao, Sect. [0087] lines 1-8, In the user mode a large number of users are trained in a conferencing and collaboration training environment. Some features of the training include advanced image processing software to view and manipulate or analyze image data on the same case or different cases simultaneously.).

	Referring to Claim 25, Zhao in view of Zhao, (Embodiment 2) teaches the method of claim 22 (See Zhao, Fig. 8, Medical Image Data Collaboration Method).

Zhao fails to teach
further comprising storing the training data in a data store.

However, Zhao (Embodiment 2) teaches
further comprising storing the training data in a data store (See Zhao, (Embodiment 2), Fig. 9, Data Stores 905-906, Sect. [0093] lines 10-16, Each of data centers 101-102 includes a data store such as data stores 905-906 to store or archive medical image data captured by a variety of image capturing devices, such as CT, MRI, PET, SPECT, ultrasound, tomography, etc. The data centers 101-102 may be associated with different organization entities such as medical institutes.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate further comprising storing the training data in a data store.  The motivation for doing so would have been to provide a cloud server, also referred to as an image processing server, that has the capability of processing one or more medical images to allow multiple participants to view and process the images either independently or in a collaborated manner or conferencing environment (See Sect. [0026] of the Zhao reference). Therefore, it would have been obvious to combine Zhao and Zhao (Embodiment 2) to obtain the invention as specified in claim 25.

Regarding Claim 26, Zhao teaches a method for analyzing data (See Zhao, Fig. 8, Medical Image Data Collaboration Method), comprising
	receiving an input in a user interface of a medical image viewing service application to search for a study stored in a at least one data source (See Zhao, Sect. [0044], server 109 may operate as a data server for medical image data received from medical image capturing devices. The received medical image data is then stored into medical data store 206. In one embodiment, for example, when client 202 requests for unprocessed medical image data, server application 209 retrieves the data from the medical data store 206 and renders the retrieved data on behalf of client 202.);
presenting the retrieved study in the user interface of the medical image viewing service application to a user of the medical image viewing service application (See Zhao, Sect. [0046], workflow management system 205 invokes image processing system 207 having a graphics engine to perform 2D and 3D image generating. When a client (e.g., clients 202-203) requests for certain medical image views, workflow management system 205 retrieves medical image data stored in medical data store 206, and renders 2D or 3D medical image views from the medical image data. The end results for medical image views are sent to the client.);
initiating a collaboration session from within the user interface to join at least one analysis service as a collaborator with the user of the medical image viewing service application in the collaboration session (See Zhao, Fig. 5, Sect. [0074], FIG. 5 is a block diagram illustrating a cloud-based image collaboration system according to one embodiment of the invention. Referring to FIG. 5, system 500 includes a medical image collaboration system 208 configured to host a discussion and processing forum in the cloud concerning a medical image, which is accessible by clients 202-203 in a collaborated manner from anywhere in the world through the Internet. In one embodiment, collaboration system 208 includes a collaboration module 501 to coordinate communications and actions amongst clients 202-203 discussing, viewing and/or manipulating host image and/or image data 502. In response to an image manipulation or rendering command received from one of clients 202-203 on image 502, collaboration module 501 is configured to invoke image processing system 207 to render image 502 according to the command. Collaboration module 501 is configured to update image and/or image data 502 based on the rendering result received from image processing system 207.);
receiving, at an analysis collaboration platform, a request from the medical image viewing service application to analyze image data associated with the study, the request being generated in response to the user input in the user interface of the medical image viewing service application (See Zhao, Sect. [0051], The image processing operations receive medical image data collected by the medical imaging devices as inputs, process the medical image data, and generate metadata as outputs. Metadata, also known as metadata elements, broadly refers to parameters and/or instructions for describing, processing, and/or managing the medical image data. For instance, metadata generated by the image processing operations of a workflow stage includes image processing parameters that can be applied to medical image data to generate medical image views for diagnostic purpose. Further, various automatic and manual manipulations of the medical image views can also be captured as metadata. Thus, metadata allows the returning of the system to the state it was in when the metadata was saved.);
processing the request at the analysis collaboration platform to provide the image data to at least one analysis service in the collaboration session (See Zhao, Sect. [0075] lines 1-7, collaboration module 501 generates, via image processing system 207, client images and/or image data 504-505 and transmits client images and/or image data 504-505 to clients 202-203, respectively. Client images and/or image data 504-505 may be viewed based on access privileges (e.g., part of access control list or ACL 503) of clients 202-203.);
receiving, at the analysis collaboration platform, results from the at least one analysis service in the collaboration session (See Zhao, Figs. 6A-6D, Sect. [0076] lines 1-16, FIG. 6A represents a GUI page by a client application operated by a user that has a high level of access privileges. Referring to FIG. 6A, in this example, the user can view most of the information presented by the image collaboration system including most of the image processing tools 605 and 608 that can be utilized to manipulate images and/or image data 601-604, settings 606, workflow templates 607, image viewing tools 609, such as different orientations (anterior, head, posterior, right, foot, left), different views (axial, sagittal, coronal), different screen orientations, etc.], and patient information 610-613.);
providing the results to the medical image viewing service application from the analysis collaboration platform in real time (See Zhao, Sect. [0085], collaborative advanced imaging software is during a procedure at a major medical center. Collaborative use of the software in the actual operating room would allow the surgeon to benefit from the guidance of the expert in real time using the advanced imaging software collaboratively.);
presenting the results in the user interface of the medical image viewing service application (See Zhao, Sect. [0046], workflow management system 205 invokes image processing system 207 having a graphics engine to perform 2D and 3D image generating. When a client (e.g., clients 202-203) requests for certain medical image views, workflow management system 205 retrieves medical image data stored in medical data store 206, and renders 2D or 3D medical image views from the medical image data. The end results for medical image views are sent to the client.).

Cited Art
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rauscher et al. (US PG. Pub. 2016/0364533 A1) discloses an application and method to assess and optionally support the competency of a healthcare practitioner is provided. The method comprises: (i) providing a dynamic cloud computing application including: a plurality of medical images in a medical imaging viewer and a test, both for displaying on a visual display device; and analytics for analyzing a test result; (ii) selecting by the practitioner an assessment module; (iii) reviewing by the practitioner an at least one medical image in the assessment module; (iv) completing by the practitioner the test; (v) analysing the test result; and (vi) providing a score. No applications need to be installed to utilize the dynamic cloud computing application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677